COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      Charleston Singletary v. The State of Texas

Appellate case number:    01-17-00241-CR and 01-17-00242-CR

Trial court case number: 1498412 & 1498413

Trial court:              178th District Court of Harris County

       This court issued an order on February 1, 2018 concerning the certification of the
defendant’s right to appeal. A supplemental clerk’s record with a revised certification was filed
on December 21, 2017. Appellant has filed a motion to reinstate the appeal. We grant the motion.
        Accordingly, the order of February 1, 2018 is withdrawn. The appeals are reinstated on
the active docket.
       It is so ORDERED.

Judge’s signature: /s/ Jennifer Caughey
                    Acting individually     Acting for the Court


Date: February 27, 2018